Citation Nr: 1818820	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a left foot condition.

4. Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas. 

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.
In addressing the claim regarding a left knee condition, the evidence of record includes a June 2015 VA examination report in which the examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had a knee injury with symptoms involving the distal portion of the left thigh and he did not complain of knee problems during his exit physical examination.  The examiner further reasoned that review of post-service records showed a twisting injury to his left knee in 2005 when he fell off a truck, an MRI which showed meniscal tear, and a subsequent arthroscopic surgery.  His knee complaints today were felt to be more consistent with meniscal tear he sustained in 2005 based on anatomical location as well as symptomatology; therefore, his current knee condition was not likely to be due to the more recent injury he sustained as well as aging.
However, the Board notes that the evidence of record contains additional contentions regarding the Veteran's claim for service connection for a left knee condition which have not previously been addressed.  Specifically, the Veteran contends that constant military field training, including jumping through obstacles, and armorer unit training, caused his left knee condition.  The Veteran's military personnel documents, including his Form DD-214 and service treatment records (STRs), indicate that the Veteran participated in training and indicate that the Veteran complained of left knee pain and swelling during service.  In light of the foregoing, the Board finds that a remand for an addendum opinion addressing the Veteran's additional contentions is necessary.    
In addressing the claims regarding the right and left foot conditions, the evidence of record includes a June 2015 VA examination report in which the examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's foot symptoms were consistent with x-ray findings of bilateral hallux valgus and arthritis of the 1st metatarsophalangeal joints and the Veteran did not have those conditions in service.  The trauma he sustained in service only involved the right foot and did not explain the findings on the left foot.
However, the Board notes that the evidence of record contains additional contentions regarding the Veteran's claims for service connection for a right foot condition and service connection for a left foot condition.  Specifically, the Veteran contends that his left foot condition is secondary to his right foot condition (he injured his left foot overcompensating for the right foot).  Additionally, the Veteran contends that he has right foot and left foot conditions as a result of running/ walking in his military boots.  The Veteran's STRs document that the Veteran reported "foot trouble" and "sore feet from walking" during service.   In light of the foregoing, the Board finds that a remand for an addendum opinion addressing the Veteran's additional contentions is necessary.        
Lastly, in addressing the claim regarding an acquired psychiatric disorder, to include PTSD, the Board notes that post-service evidence includes VA medical records which document diagnoses of adjustment disorder with depressed mood, psychotic disorder, and major depressive disorder.  The Veteran contends that he has an acquired psychiatric disorder related to: (1) witnessing a soldier drown during a training exercise and; 2) protecting the coast during the Cuba Missile Crisis; not knowing if he would make it back to see his family. 

VA has not provided an examination or obtained a medical opinion with regard to the Veteran's claim for service connection for an acquired psychiatric disorder.  Given the Veteran's contention that his current psychiatric condition is related to service, the Board finds that the low threshold of the McLendon standard has been met and VA should schedule the Veteran for an examination to assess the nature of the Veteran's psychiatric disorders and obtain a definitive opinion concerning whether the Veteran currently has an acquired psychiatric disorder that may be attributed to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of the Veteran's left knee condition.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed left knee condition had its onset during active service, or within one year of the Veteran's separation from active service, or is otherwise related to service? The examiner should discuss the Veteran's contention that constant military field training, including jumping through obstacles, and armorer unit training, caused his left knee condition.  The examiner should also discuss the Veteran's complaint of left knee swelling and pain noted in his STRs.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of the Veteran's bilateral foot condition.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed bilateral foot condition had its onset during active service, or within one year of the Veteran's separation from active service, or is otherwise related to service? The examiner should discuss the Veteran's contention that he has a bilateral foot condition as a result of running/walking in his military boots.  The examiner should also discuss the Veteran's report of "foot trouble" and "sore feet from walking" in his STRs.

(b) Is it at least as likely as not that the diagnosed left foot condition was caused or aggravated by the Veteran's right foot condition?  The examiner should discuss the Veteran's contention that his left foot condition resulted from over compensating for his right foot condition.

(c) If the examiner finds that the left foot condition has been permanently worsened beyond normal progression (aggravated) by the Veteran's right foot condition, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to the right foot condition.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for a VA psychiatric examination to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include adjustment disorder with depressed mood, psychotic disorder, and major depressive disorder.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.

(a) Please identify all current psychiatric disorders.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, is related to the Veteran's reported in-service stressors, or is otherwise related to service? 

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

(d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including adjustment disorder with depressed mood, psychotic disorder, and major depressive disorder.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the July 2012 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




